DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/063,514, filed on 03/08/2016.

Election/Restrictions
Applicant’s election without traverse of Species 9 (claims 1-8) in the reply filed on 04/01/2021 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.
Claims 1-8 remain pending in the application for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 recites the limitation "the sheet material" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether the sheet material is the same as the material layer, the same as the removable light shielding component or some other element different from the material layer.  For examination purposes, the Examiner will interpret the limitation in question as “a sheet material”, where the sheet material is the same as the removable light shielding component.

Claim 7 is also rejected due to dependency of claim 6 and because claim 7 does not cure the deficiencies of claim 6


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20080135778; “Liu”) in view of Brown (US 6,037,168).
Regarding claim 1, Liu teaches A manufacturing method (Abstract; [0003, 0011-0012 and 0042]) of a sample collection component (100; Figures 1A-1C; [0039]), comprising: bonding ([0020, 0039 and 0042]) a first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) to a second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]) and forming a spacer (130 and 132; Figures 1A-1C; [0039, 0042-0043]) between the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]) to connect and fix ([0020, 0039 and 0042]) the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]), so as to form a sample storing space (140; Figures 1A-1C) that is sealable (sealed by elements 112, 130, 132 and 122; Figures 1A-1C; [0039, 0042-0043]) and allows a light to pass through ([0040-0041]) between the first substrate (110; [0040-0041]) and the second substrate (120; [0040-0041]). 
Liu teaches the first substrate and the sample storing space but does not expressly teach forming a removable light shielding component on the substrate 
However, Brown teaches forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) a removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) on the substrate (24; Figure 2) corresponding to the sample storing space (26; Figure 2) to shield at least a portion of the light (Column 13, Lines 1-5) that passes through the sample storing space (26; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Brown’s removable light shielding component  placed on Liu’s first substrate to shield  at least a portion of the light that passes through the sample storing space in order to minimize damage, contamination, and drying of the liquid sample retained by the sample retention well, as it is known that light produces heat that may dry the liquid sample (See Brown Abstract; Column 6, Lines 23-32).

Regarding claim 2, the combination of Liu and Brown teach wherein a method of forming (Column 13, Lines 1-5 and Column 13, Lines 30-35: Brown) the removable (Column 5, Lines 10-20; Column 14, Lines 50-55: Brown) light shielding component (30; Figure 2: Brown) comprises attaching a sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (element 30 is placed on top of patterned layer 24; See Figure 2: Brown), and the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) covers at least a portion of the sample storing space (cover 30 covers at least a portion of the sample retention well 26; See Figure 2: Brown).

Regarding claim 3, the combination of Liu and Brown teach forming ([0041]: Liu) a recess (118; Figures 1A-1C: Liu) on a first surface (top surface of substrate 110: Liu) of the first substrate (110; Figures 1A-1C: Liu) corresponding to the sample storing space (140; Figures 1A-1C: Liu) for forming an observation window (118: Liu) that exposes the sample storing space (140; Figures 1A-1C; [0040-0041]: Liu), wherein the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) seals the recess to form a sealed space of a particular pressure in the recess (by having the cover 30 of Brown placed over the substrate 110 of Liu, the cover 30 will seal the recess/observation window 118 to form a sealed space  that has at least atmospheric pressure, i.e. a particular pressure, in the recess/observation window 118; See Figure 2 of Brown and Figures 1A-1C of Liu).

Regarding claim 4, the combination of Liu and Brown teach wherein a method of attaching (Column 16, Lines 25-30: Brown) the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (24; Figure 2: Brown) comprises attaching (Column 16, Lines 25-30: Brown) the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (24; Figure 2: Brown) by bonding (the cover 30, i.e. sheet material, is adhered, i.e. bonded, to the patterned layer 28, i.e. first substrate, through the use of adhesive layer 28; Column 16, Lines 25-30: Brown).

Regarding claim 5, the combination of Liu and Brown teach wherein a material (Column 13, Lines 1-8: Brown) of the sheet material (30; Column 13, Lines 1-8: Brown) 

Regarding claim 6, the combination of Liu and Brown teach wherein a method of forming (Column 13, Lines 1-8 and Column 13, Lines 30-35: Brown) the removable (Column 5, Lines 10-20; Column 14, Lines 50-55: Brown) light shielding component (30; Figure 2: Brown) comprises forming (Column 13, Lines 5-6: Brown) a material layer (Column 13, Lines 5-6: Brown) on a first surface of the first substrate (the coating is on the cover 30, where the cover 30 is placed on the top surface, i.e. first surface, of the patterned layer, i.e. first substrate; therefore, the coating is on the top surface of the patterned layer 24; Column 13, Lines 5-6; See Figure 2: Brown), and a sheet material (30; Figure 2: Brown) covers at least a portion of the sample storing space (cover 30 covers at least a portion of the sample retention well 26; See Figure 2: Brown).

Regarding claim 7, the combination of Liu and Brown teach wherein the method of forming (Column 13, Lines 5-6: Brown) the material layer (Column 13, Lines 5-6: Brown) on the first substrate (the coating is on the cover 30, where the cover 30 is placed on the top surface, i.e. first surface, of the patterned layer, i.e. first substrate; therefore, the coating is on the top surface of the patterned layer 24; Column 13, Lines 5-6; See Figure 2: Brown) comprises applying the material layer (Column 13, Lines 5-6: Brown) onto the first substrate (the coating is on the cover 30, where the cover 30 is placed on the top surface, i.e. first surface, of the patterned layer, i.e. first substrate; 

Regarding claim 8, Liu teaches a manufacturing method (Abstract; [0003, 0011-0012 and 0042]) of a sample collection component (100; Figures 1A-1C; [0039]), comprising: providing a first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]); and bonding ([0020, 0039 and 0042]) the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) to a second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]), wherein a spacer (130 and 132; Figures 1A-1C; [0039, 0042-0043]) is formed between the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]) to connect and fix the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]), so as to form a sample storing space (140; Figures 1A-1C)  that is sealable (sealed by elements 112, 130, 132 and 122; Figures 1A-1C; [0039, 0042-0043]) and allows a light to pass through ([0040-0041]) between the first substrate (110; [0040-0041]) and the second substrate (120; [0040-0041]). 
Liu teaches the first substrate and the sample storing space but does not expressly teach wherein a removable light shielding component is formed on the substrate in a process of manufacturing the first substrate and the removable light shielding component corresponds to the sample storing space to shield at least a portion of the light that passes through the sample storing space.
However, Brown teaches wherein a removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) is formed (Column 13, Lines 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Brown’s removable light shielding component formed on Liu’s first substrate and having the removable light shielding component shielding at least a portion of the light that passes through the sample storing space in order to minimize damage, contamination, and drying of the liquid sample retained by the sample retention well, as it is known that light produces heat that may dry the liquid sample (See Brown Abstract; Column 6, Lines 23-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856